Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00088-CV

                                R&RC, LLC and Ramiro C. Ramirez,
                                         Appellants

                                            v.
                                      BEXAR TRADING
                                  BEXAR TRADING COMPANY,
                                          Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-20550
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 18, 2013

DISMISSED FOR LACK OF JURISDICTION

           On August 19, 2013, appellee filed a motion to dismiss this appeal, asserting the judgment

is not a final judgment because the trial court has not determined the amount of attorneys’ fees to

be awarded. After examining the record, this court issued an order on August 21, 2013, requiring

appellants to file a response to appellee’s motion no later September 3, 2013.

           On September 4, 2013, appellee filed a motion for extension of time to file its brief,

requesting that the deadline for filing its brief be extended until after this court rules on its motion

to dismiss. The appellee’s motion stated that appellants indicated to appellee that they did not
                                                                                     04-13-00088-CV


intend to respond to this court’s order. In response to an inquiry by a deputy clerk regarding the

status of the appellants’ response to this court’s order, appellants’ attorney stated that he agreed

that the judgment was not final and the appeal was prematurely filed. Because no final judgment

has been signed in the underlying cause, this appeal is dismissed for lack of jurisdiction. See

Houston Health Clubs, Inc. v. First Court of Appeals, 722 S.W.2d 692, 693 (Tex. 1986); Northeast

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Costs of the appeal are taxed

against appellants.

                                                  PER CURIAM




                                                -2-